Sawyer, J., concurring specially:
I concur in the judgment upon the other grounds stated in the opinion of my associate, but I dissent from that portion of the opinion which questions the power of the District Court to establish a rule of practice requiring instructions asked by counsel to be handed to the Court for examination before the close of the argument. In some of the District Courts, and probably in most of them, such a rule has been adopted and in force for many years. After some experience as a District Judge, I am satisfied that such a rule is salutary. The Judge in criminal cases is required to reduce his charge to writing, and this must ordinarily be done during the argument of counsel before the jury. It is a great inconvenience to have a long list of instructions kept quietly in the pockets of counsel during the argument handed up to the Judge at the last moment, after his own charge has been written, to be hastily examined and passed upon. It is impossible for a Judge under such circumstances, with an impatient jury and audience waiting for him, to calmly and properly consider and pass upon the instructions. Great liability to err, besides an obstruction to the business of the Court, would almost necessarily result. If counsel have properly prepared their case, there can be little difficulty in preparing all necessary instructions beforehand, and much better than during the excitement of the argument. If the points of the case are not discovered till the close or near the close of the argument, it is not very *289likely that instructions will be prepared upon the spur of the moment with that care and precision which the occasion demands. I see no sound objection to a rule requiring counsel to present to the Court instructions which they propose to ask before the argument to the jury. The tendency of such a rule would be to obviate errors—a tendency, perhaps, not always desired by defendants in criminal cases. Our predecessors were of opinion that it was competent for Courts to adopt such a rule. (People v. Sears, 18 Cal. 635; see also Anderson v. Parker, 6 Cal. 201; Tinney v. Endicott, 5 Cal. 102; People v. Tock Chew, 6 Cal. 636.)